Citation Nr: 0417474	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability, including chest pain, back pain and 
degenerative disease, resulting from a wound infection 
incurred after a July 1996 surgery in a VA hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from February 1964 to February 1966.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the 
appellant's 38 U.S.C.A. § 1151 claim was filed in November 
2000, the amended statute must be applied.  Id.

The Board also notes that the appellant initially requested a 
Board hearing in his May 2002 VA Form 9, but then in June 
2002, changed that request to a RO personal hearing.  
Thereafter, the appellant opted to meet in an informal 
conference with a RO decision review officer.


FINDINGS OF FACT

1.  The appellant underwent cardiac catheterization and 
cardiac bypass surgery at a VA hospital in July 1996.

2.  The July 1996 cardiac catheterization did not result in 
any injury to the heart.

3.  The appellant's right rotator cuff tenosynovitis and 
anterior capsule tenderness and his middle trapezius muscle 
pain have not been caused by or aggravated by his July 1996 
cardiac catheterization or surgery.

4.  The appellant did not suffer an injury or disease or an 
aggravation of an injury or disease resulting in additional 
disability by reason of VA medical or surgical treatment 
rendered in July 1996.

5.  A post-operative sternal incision infection was not 
proximately caused by carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA health 
care providers who treated him in July 1996; it was an event 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of surgery 
at a VA hospital in July 1996 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151.  (There are some 
qualifications to this rule that will be explained below.)  
The appellant alleges that he incurred additional disability 
that was caused by the clinical procedures performed by VA 
health care providers in July 1996.  

The evidence of record reveals that the appellant underwent a 
cardiac catheterization and coronary artery bypass graft 
surgery in a VA hospital in July 1996.  

Review of the medical evidence of record reveals that the 
appellant was transferred to a VA hospital from a private 
hospital on July 12, 1996, after experiencing several 
episodes of shortness of breath.  Three-vessel coronary 
artery disease had previously been diagnosed by cardiac 
catheterization in 1973.  A note dated July 16, 1996 
indicates that the appellant was complaining of pain 
radiating to his back under the right scapula.  He repeated 
his complaints of right upper quadrant pain that radiated to 
his back below the scapula on July 17; two days later he 
reported that his right upper quadrant pain was chronic and 
said that he had had it to some degree for years.  Later on 
July 19, the appellant underwent a cardiac catheterization 
that revealed three-vessel coronary artery disease.  The day 
before the procedure, the appellant signed a consent form 
that listed infection as one of the risks involved in the 
procedure.  The appellant's Interdisciplinary Patient 
Education Record indicates that the appellant had the risks 
of the catheterization explained to him and that he seemed to 
understand.  That record also indicates that the appellant 
declined to view a video concerning the before and after of 
bypass surgery and that he was given a booklet about bypass 
surgery that he said he would review.  The appellant 
underwent a coronary artery bypass graft times two on July 
22, 1996.  He signed a consent form for that surgery on July 
21, 1996; the consent form listed infection and need for 
further surgery as risks involved in the performance of the 
surgery.  The appellant was discharged from the VA hospital 
on July 27, 1996; the Nursing Process Form from that date 
indicates that the appellant was afebrile, that he denied 
chest pain, and that his sternal incision site was without 
redness, or drainage, or other signs or symptoms of 
infection.  

After the appellant was discharged from the VA hospital, he 
returned for outpatient follow-up.  On August 6, 1996, the 
chest incision was one to two centimeters and was described 
as a superficial open wound.  Two weeks later, the sternal 
wound was full of clot and the wound was debrided and packed 
with gauze.  On September 10, the sternal wound was 
exhibiting drainage.  One week later, the appellant 
complained of chest soreness, but denied sternal drainage.  
On physical examination, sternal wound dehiscence was noted.  
There was a small circular opening at the lower portion of 
the sternal incision with mild erythema but without drainage.  
The remainder of the incision was intact.  On September 24, 
1996, the appellant reported occasional pain around the 
incision.  He was noted to have a post-operative wound 
infection.  The appellant subsequently underwent a sternal 
wound debridement on October 2, 1996.  The narrative summary 
states that the appellant had had an uneventful course during 
his July hospitalization but later developed a draining sinus 
tract in the inferior aspect of his wound.

In September 2000, the appellant received outpatient 
treatment at a VA clinic.  He complained of chest wall pain.  
He also reported that his mid-back and right shoulder had 
been hurting.  His medical history indicated a diagnosis of 
degenerative joint disease.  On physical examination, the 
shoulders were slightly tender with range of motion.  The 
back was slightly tender at the mid-back.  Radiographic 
examination of the right shoulder and thoracic spine revealed 
degenerative changes.

The appellant underwent a VA medical examination in April 
2001; the examiner reviewed the appellant's VA medical chart.  
The appellant complained of chest wall pain, pain in the 
right side of his back and right shoulder pain.  On physical 
examination, there was a prominent mid-thoracic scar 2.5 
centimeters wide that had been closed by secondary intention.  
The chest wall was minimally tender to palpation.  The 
appellant was tender to palpation over bilateral ribs.  The 
examiner rendered an assessment of coronary artery disease 
status-post successful bypass graft.  The examiner concluded 
that there was no evidence of injury to the appellant's heart 
as a result of the cardiac catheterization or that his heart 
was deprived of oxygen.  The examiner noted that the sternal 
wound infection was likely an unintended complication of the 
bypass surgery and that there was no evidence of the failure 
of the sutures which were still in place at the time of the 
debridement related to the bypass surgery.  The examiner also 
rendered diagnoses of right rotator cuff tenosynovitis and 
anterior capsule tenderness and muscular pain in the 
distribution of the middle trapezius, possibly related to 
abnormal posture of the right shoulder.  The examiner opined 
that the right shoulder condition was unrelated to the 
surgical procedure and noted that this complaint was 
documented in the medical record prior to the procedure.  The 
examiner also opined that the appellant's muscular pain was 
unrelated to the surgical procedure.  In a follow-up opinion 
dated in October 2001, the examiner stated that wound 
infection is a foreseeable or known complication of any 
surgical procedure, albeit unintended.  The examiner further 
stated that it is not the proximate result of fault.

The evidence of record also includes a June 2001 written 
statement from the appellant's treating physician at The 
Heart Doctors.  The physician noted that the appellant's 
post-operative course following the bypass surgery was 
complicated by a sternal wound infection.  He stated that the 
appellant had had extreme muscle soreness, chest pain, and 
muscle spasms since that time and that this on-going 
discomfort "did seem to be secondary to his post-operative 
complications after his bypass surgery."  However, this 
report does not contain any basis or explanation for this 
opinion by the physician.  Furthermore, the Board notes that 
the award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  This private physician 
subsequently signed another statement, in July 2002, in which 
it was stated that the appellant developed a sternal 
infection approximately three months after the bypass surgery 
and that the appellant continued to have chronic chest pain.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  In this case, the 
appellant's claim was clearly filed after October 1, 1997, in 
November 2000, and thus, the claim must be adjudicated under 
only the current interpretation of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West 2002) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

In this case, the Board initially notes that the evidentiary 
assertions by appellant as to the 38 U.S.C.A. § 1151 claim 
are beyond the competence of the person making the 
assertions.  The written statements of the appellant, the 
statements he and his wife made at the October 2002 informal 
conference with the Decision Review Officer and the 
statements of his representative to the effect that any of 
the appellant's claimed pathology is causally connected to 
treatment he received at a VA facility in July 1996 are not 
probative as there is no evidence in the record that the 
appellant or his spouse or his representative has any medical 
knowledge or expertise to render such opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

After consideration of all of the evidence of record, the 
Board concludes that a link relating any aspect of the 
appellant's current claimed right shoulder and mid-back 
conditions with degenerative changes to any aspect of the 
appellant's medical treatment by the VA in July 1996, 
including the cardiac catheterization and coronary artery 
bypass graft surgery, has not been shown by the record.  
There is a private medical statement that such a link does 
seem to exist; however, the specific facts and circumstances 
of the appellant's medical history do not support the 
conclusion that such happened in this instance.  The evidence 
of record indicates that the appellant had been complaining 
of right upper quadrant pain that radiated to the mid-back 
that he described as chronic before the July 1996 cardiac 
surgery and there is no suggestion in the medical evidence 
that the shoulder condition or the back condition was worse 
after the July 1996 surgery.  Furthermore, the evidence of 
record does not indicate that the appellant suffered any 
cardiac injury, including oxygen deprivation, as a result of 
the VA treatment in July 1996.  Nor does the evidence of 
record indicate that the etiology of any portion of the 
current right rotator cuff pathology or the trapezius muscle 
pathology can be ascribed to any incident of VA medical 
treatment.  The 2001 VA examiner confirms that there is no 
such relationship.  As such, the evidence is insufficient to 
support a grant of benefits for any such claimed surgery 
residual.  

Given the VA examiner's uncontradicted opinion, the Board 
finds that the preponderance of the evidence is against the 
claim.  While the Board has considered the doctrine of 
affording the appellant the benefit of doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.

In regard to the appellant's complaints of chest pain and 
painful scar due to the post-operative sternal surgical site 
infection, clinical and surgical procedures, such as the 
cardiac catheterization and bypass surgery performed in July 
1996, even when done under the usual circumstances, involve 
some degree of calculated risk.  It appears that despite the 
exercise of appropriate precautions and professional skill, 
the appellant experienced difficulty in the healing of the 
surgical scar.  The fact that the appellant experienced 
infection and dehiscence of the surgical site does not, 
however, establish that there was carelessness, accident, 
lack of proper skill or error of judgment.  Not one of the 
clinical or surgical procedures has been shown to have been 
performed other than in accordance with approved clinical 
practices and the symptoms experienced by the appellant are 
not shown to be other than the within the known risks of 
approved medical care properly administered.  This was the 
uncontradicted conclusion of the VA examiner.  Additionally, 
infection was specifically listed as a risk on each of the 
consent forms for these procedures signed by the appellant in 
July 1996.  The appellant has not provided any medical 
statements supporting his contention that the post-operative 
infection resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care.

The Board finds that the competent medical evidence of record 
does not establish that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there was no event not reasonably foreseeable that resulted 
in additional disability.  It is the decision of the Board 
that the appellant is not shown to have additional disability 
that was incurred as the result of hospitalization or 
treatment within the purview of the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his 38 U.S.C.A. § 1151 claim.  The 
RO sent the appellant a letter in March 2001, in which he was 
informed of what the evidence had to show to establish 
entitlement and what evidence VA was attempting to obtain.  
He was specifically told of the evidence he still needed to 
submit.  In June 2002, the appellant submitted authorization 
for VA's gathering of medical information.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
a VA medical examination and his VA medical records have been 
associated with the claims file.  Private medical doctor 
statements have also been associated with the claims file.  
The appellant was informed about the provisions of the VCAA 
in a letter sent by the RO in March 2001.  The appellant did 
provide information to VA concerning treatment records; the 
RO asked the named doctor for records and notified the 
appellant that it was his responsibility to see that the 
records were supplied.  Thereafter, in July 2002, a statement 
from the doctor was submitted.  In April 2004, the appellant 
was informed that he could submit additional evidence to the 
Board; no more evidence was thereafter submitted.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability (claimed as chest pain, back pain and 
degenerative disease) from a wound infection as a result of 
medical treatment rendered by VA in July 1996 is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



